Deen, Chief Judge.
The appellant was convicted of aggravated assault on the testimony of the victim and an eyewitness. This testimony was contradicted by the appellant who testified that the victim struck him first and he struck back in self-defense. Appointed counsel for the appellant has moved to be allowed to withdraw as counsel and has met all the requirements of Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966). This court has examined fully the record and transcript and is satisfied that the appeal is wholly frivolous. The credibility of the witnesses is a matter to be determined by the jury under proper instructions from the court. Code Ann. § 38-1805. The trial judge gave the required instructions and also charged appellant’s sole defense. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.